DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The Amendment filed 12 Aug 2022 has been entered.  Claims 11-31 are pending in the application.  Claims 11, 22, and 26 are currently amended with claim 31 newly added.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 18 May 2022. The claims are no longer interpreted as invoking 35 U.S.C. 112, sixth paragraph following the amendment to the claims.
The prior 35 U.S.C. 102(b) rejection is withdrawn as requested (Pg. 6-8) based on the amendment to the claims.
Response to Arguments
Applicant’s arguments, see Pg. 6-8, filed 12 Aug 2022, with respect to the rejection(s) of claim(s) 11 under 35 U.S.C. 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103(a) in view of Matula et al. (U.S. Pub. 2006/0231103).
Examiner concurs with applicant’s assertion that Matula et al. (U.S. Pub. 2006/0231103) fails to explicitly teach “the intermediate strap portion is structured such that when the patient interface is not worn and no external force is applied to the intermediate strap portion, the intermediate strap portion assumes the first configuration” (Pg. 6-8). Matula does not include a detailed discussion of what would occur to headgear assembly 368 when it is removed from the patient’s head.
In this regard applicant has perhaps misunderstood portions of the preceding Office action. Applicant’s remarks on Pg. 7 end with “the Examiner acknowledges that the two strap portions of the headgear strap 370 in Matula can only achieve the claimed first configuration when an external force is applied to the headgear strap 370.” The Non-Final Office action on Pg. 6 in relation to the first configuration states “the bifurcation spread of #370 shown in Fig. 35A can be brought closer together” which not itself an implication that an external force is required. Rather, as stated above, it is an acknowledgement that Matula is silent as to what would occur to headgear assembly 368 when it is removed from the patient’s head.
Thus, the prior 35 U.S.C. 102(b) rejection is withdrawn but claim 11 is still reject under 35 U.S.C. 103(a) as obvious in view of Matula, as more fully discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 17, 19, 21-24, and 28-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula et al. (U.S. Pub. 2006/0231103).
Regarding claim 11, Matula discloses a patient interface (Figs. 35A-35B; ¶¶0120-0122) for delivering breathable gas to a patient at positive pressure for treatment of sleep disordered breathing (¶0063), the patient interface comprising: an interfacing structure (Fig. 35A #364; ¶0120) including a seal surface (Fig. 35A #364) configured to sealingly contact the patient's face in use and direct breathable gas to an airway of the patient; and headgear (Fig. 35A #368; ¶0121) to support the interfacing structure in a desired position on the patient's head, the headgear comprising a headgear strap (Fig. 35A #370), wherein the headgear strap comprises: end strap portions (Fig. 35A connecting to #362 at #372); and an intermediate strap portion (Fig. 35A rearward from #372 and fully around back of the head) between the end strap portions, the intermediate strap portion including only a single slot (Fig. 35A has single slot at bifurcation of #370) which separates the intermediate strap portion into two smaller width straps (Fig. 35A seen of #370 toward rear of head), wherein the intermediate strap portion is configured to be movably adaptable (flexible materials described in ¶0073 are “movable”) between (i) a first configuration in which the two smaller width straps are substantially adjacent to one another (when the headgear is not worn the bifurcation spread of #370 shown in Fig. 35A can be brought closer together based upon the strap being flexible), and (ii) a second configuration (as shown in Fig. 35A) in which the two smaller width straps are spread apart from one another when the patient interface is worn, thus expanding a width of the slot to allow the intermediate strap portion to conform to the patient's head. The terminology “two smaller width straps” is understood to imply that each of the two straps of the intermediate strap portion is smaller in width than the intermediate strap portion as a whole.
Matula is silent as to whether the intermediate strap portion is structured such that when the patient interface is not worn and no external force is applied to the intermediate strap portion, the intermediate strap portion assumes the first configuration.
As Matula is silent in this regard the technical questions which must be assessed are the strap material and what can be reasonably expected based upon the illustration of headgear strap 370 in Fig. 35A. In the first regard it is noted that Matula discloses forming the headgear strap from such suitable materials as Lycra™ laminated foam and Neoprene™ (¶0073). One of ordinary skill in the art would recognize that those exemplary materials are recognized for their flexibility and when used in a headgear strap could obviously take on a different positioning when not being worn as opposed to when being placed under tension during wear on a patient’s head. (Note that the instant application also uses Lycra in the headgear – e.g. [00448].)
Further, it is noted that the bifurcation of headgear strap 370 illustrated in Fig. 35A begins from a minimal angle (see annotated Fig. 35A below). Should the angle where the bifurcation begins instead have been a significant angle there would be no reason to expect the headgear strap to naturally achieve the claimed first configuration when not worn. However, with Matula illustrating such a minimal angle where the bifurcation begins, when considered together with the teaching in Matula of using a flexible material for the headgear strap, there would have been a reasonable expectation by one of ordinary skill in the art viewing Fig. 35A that the portion of headgear strap 370 which spreads to a spaced width across the rear of the patient’s head would naturally relax to a default position when removed from the patient’s head where the portion of headgear strap 370 intended for positioning across the rear of the patient’s head was no longer spread to a width but instead that width was closed with the upper and lower portions of headgear strap 370 adjacent each other.

    PNG
    media_image1.png
    452
    440
    media_image1.png
    Greyscale

Matula – Annotated Fig. 35A

Said in another manner, there is no evident reason that one of ordinary skill in the art when viewing Fig. 35A of Matula would expect that when headgear strap 370 is removed from the patient’s head it must remain spread to a width at the portion intended for positioning across the rear of the patient’s head. Such a retaining of width would appear to imply such designs as a rigidizer within the headgear strap, an initial wide angle at bifurcation, etc. Matula does not include any such teaching.
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Matula the intermediate strap portion is structured such that when the patient interface is not worn and no external force is applied to the intermediate strap portion, the intermediate strap portion assumes the first configuration based upon the teaching in Matula of flexible materials for the headgear strap when considered together with the minimal angle at bifurcation illustrated in Fig. 35A.
Regarding claim 17, Matula further teaches the headgear strap comprises a multi-layer construction (¶0073 – Lycra™ laminated foam).
Regarding claim 19, Matula further teaches the slot extends along substantially an entire length of the intermediate strap portion. The claim places no particular requirements on where the intermediate strap portion is to begin and end and thus the intermediate strap portion can be read as exactly the portion of Fig. 35A where strap 370 is bifurcated.
Regarding claim 21, Matula, in the cited embodiment, fails to teach the end strap portions are configured to connect, respectively, to a pair of slotted connectors of the patient interface.
However, in other embodiments Matula does teach slotted connectors (e.g. Fig. 1 #72, 74; ¶0075) to receive end strap portions (Fig. 2). Matula teaches the length of the headgear strap can be either fixed or adjustable and that the use of a slotted connector is a particular form of allowing use of an adjustable strap (¶0075).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the above cited embodiment of Matula the end strap portions are configured to connect, respectively, to a pair of slotted connectors of the patient interface based upon an obvious design choice which allows use of adjustable length headgear further in view alternate teachings of Matula.
Regarding claim 22, Matula teaches the invention as modified above and further teaches the end strap portions are configured to be adjustably connected to the pair of slotted connectors (¶0075).
Regarding claim 23, Matula further teaches the headgear strap is adapted to pass around a rear portion of the patient's head (Fig. 35A).
Regarding claim 24, Matula further teaches the headgear strap is a rear strap (Fig. 35A), and said headgear further comprises two side portions (Fig. 35A #372; ¶0121) and the rear strap is structured to connect the two side portions.









A second reading from Matula can also be applied where the “two side portions” are read as shown in the annotated Fig. 35A below.

    PNG
    media_image2.png
    433
    340
    media_image2.png
    Greyscale

Matula – Annotated Fig. 35A
Regarding claim 28, Matula further teaches the interfacing structure is adapted to provide a seal with the patient's nose (¶0120).
Regarding claim 29, Matula further teaches the interfacing structure comprises a nasal prong assembly including a pair of nasal prongs (¶0120). The instant claim does not invoke 35 U.S.C. 112(f).
Regarding claim 30, Matula further teaches the interfacing structure comprises a nasal cradle (¶0120).
Regarding claim 31, Matula further teaches the intermediate strap portion is configured to assume the second configuration upon engagement with the rear portion of the patient's head (e.g. Fig. 35A). The claim does not preclude manipulation by the patient in helping to assume the second configuration.
Claim(s) 12-14, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula et al. (U.S. Pub. 2006/0231103) in view of Tabor et al. (U.S. Patent 2998818).
Regarding claim 12, Matula further teaches the intermediate strap portion includes upper and lower edges (Fig. 35A outer bounds of #370).
Matula is silent as to whether the upper and lower edges and the slot extend substantially parallel relative to one another in the first configuration. It is noted that strap 370 does not apparently change width from its ends to the position where the bifurcation occurs in Fig. 35A.
Tabor teaches a face piece (Figs. 1-2) including a headgear strap (Fig. 1 #31; Col. 3, Ln. 12-26) comprising an intermediate strap portion (Fig. 1 along length of “slit” on #31; Col. 3, Ln. 14-18) having upper and lower edges (Fig. 1 outward edges of #33, 34). The illustration of Fig. 1 of Tabor clearly suggests as obvious to one of ordinary skill in the art the upper and lower edges and the slit extend substantially parallel relative to one another when sections 33, 34 are brought together as longer portion 31 is clearly illustrated with this orientation at its end inside of buckle 35 and as there is no teaching or suggestion that middle portions of sections 33, 34 which require a greater width which would detract from the ability of sections 33, 34 to lay fully parallel to each other. Tabor teaches a slit lengthwise along two strap sections as providing the benefit of allowing a spreading of the strap sections for comfortable positioning on the wearer’s head (Col. 3, Ln. 14-18).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Matula the upper and lower edges and the slot extend substantially parallel relative to one another in the first configuration based upon the known use of a slit to allow spreading of strap sections for comfortable positioning on the wearer’s head in view of Tabor.
Regarding claim 13, Matula is silent as to whether the slot extends substantially parallel relative to the end strap portions in the first configuration. It is noted that Matula does appear to show strap 370 being evenly divided lengthwise (Fig. 35A).
Tabor teaches a face piece (Figs. 1-2) including a headgear strap (Fig. 1 #31; Col. 3, Ln. 12-26) comprising an intermediate strap portion (Fig. 1 along length of “slit” on #31; Col. 3, Ln. 14-18) and a slit obviously suggested in Fig. 1 as parallel to end portions of the headgear strap (Fig. 1). Tabor teaches a slit lengthwise along two strap sections as providing the benefit of allowing a spreading of the strap sections for comfortable positioning on the wearer’s head (Col. 3, Ln. 14-18).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Matula the slot extends substantially parallel relative to the end strap portions in the first configuration based upon the known use of a slit to allow spreading of strap sections for comfortable positioning on the wearer’s head in view of Tabor.
Regarding claim 14, Matula is silent as to whether the slot extends substantially parallel to a length of the strap in the first configuration. It is noted that Matula does appear to show strap 370 being evenly divided lengthwise (Fig. 35A).
Tabor teaches a face piece (Figs. 1-2) including a headgear strap (Fig. 1 #31; Col. 3, Ln. 12-26) comprising an intermediate strap portion (Fig. 1 along length of “slit” on #31; Col. 3, Ln. 14-18) and a slit obviously suggested in Fig. 1 as parallel to a length of the headgear strap (Fig. 1). Tabor teaches a slit lengthwise along two strap sections as providing the benefit of allowing a spreading of the strap sections for comfortable positioning on the wearer’s head (Col. 3, Ln. 14-18).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Matula the slot extends substantially parallel to a length of the strap in the first configuration based upon the known use of a slit to allow spreading of strap sections for comfortable positioning on the wearer’s head in view of Tabor.
Regarding claim 16, Matula is silent as to whether the two smaller width straps have widths that are substantially the same. It is noted that Matula does appear to show strap 370 being evenly divided lengthwise (Fig. 35A).
Tabor teaches a face piece (Figs. 1-2) including a headgear strap (Fig. 1 #31; Col. 3, Ln. 12-26) comprising an intermediate strap portion (Fig. 1 along length of “slit” on #31; Col. 3, Ln. 14-18) and a slit obviously suggested in Fig. 1 as evenly aligned along a length of the headgear strap (Fig. 1). Tabor teaches a slit lengthwise along two strap sections as providing the benefit of allowing a spreading of the strap sections for comfortable positioning on the wearer’s head (Col. 3, Ln. 14-18).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Matula the two smaller width straps have widths that are substantially the same based upon the known use of a slit to allow spreading of strap sections for comfortable positioning on the wearer’s head in view of Tabor.
Regarding claim 20, Matula is silent as to whether the intermediate strap portion comprises a substantially planar configuration in the first configuration. It is noted that Matula does appear to suggest that strap 370 can be laid flat when not worn (Fig. 35A).
Tabor teaches a face piece (Figs. 1-2) including a headgear strap (Fig. 1 #31; Col. 3, Ln. 12-26) comprising an intermediate strap portion (Fig. 1 along length of “slit” on #31; Col. 3, Ln. 14-18) obviously suggested in Fig. 1 as having a substantially planar configuration if strap 31 were to be laid flat. Tabor teaches a slit lengthwise along two strap sections as providing the benefit of allowing a spreading of the strap sections for comfortable positioning on the wearer’s head (Col. 3, Ln. 14-18).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Matula the intermediate strap portion comprises a substantially planar configuration in the first configuration based upon the known use of a slit to allow spreading of strap sections for comfortable positioning on the wearer’s head in view of Tabor.
Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula et al. (U.S. Pub. 2006/0231103) in view of Bryant et al. (U.S. Patent 5724677).
Regarding claim 15, Matula fails to teach each end of the slot includes a stress release hole.
Bryant teaches a headband (Fig. 6A #100a or Fig. 6B #100b; Col. 13, Ln. 19-40) for a respirator comprising a slot (Fig. 6A #102a or Fig. 6B #116b) wherein each end of the slot includes a stress release hole (Figs. 6A #104a, 106a or as illustrated in Fig. 6B). Bryan teaches end holes as providing the benefit of minimizing tearing during use (Col. 13, Ln. 19-27).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Matula each end of the slot includes a stress release hole in order to provide the benefit of minimizing tearing during use in view of Bryant.
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula et al. (U.S. Pub. 2006/0231103) in view of Cotner et al. (U.S. Patent 6019101).
Regarding claim 18, Matula fails to teach the intermediate strap portion is wider than the end strap portions.
Cotner teaches a patient interface (Fig. 1) including a headgear strap (Fig. 1 #40, 44, 46, 48; Col. 5, Ln. 24-33) obviously suggested in Fig. 1 as having an intermediate strap portion (Fig. 1 #46, 48) wider than end strap portions (Fig. 1 #44). Note that the connection of upper portion 44 to top band 46 and rear band 48 appears to clearly suggest upper portion 44 as at least having a somewhat smaller width (see annotated figure below). Cotner teaches this strap arrangement as providing the benefit of distributing the retention force of the strap over a relatively large area by bifurcating the strap (Col. 5, Ln. 24-33).

    PNG
    media_image3.png
    575
    779
    media_image3.png
    Greyscale

Cotner – Annotated Fig. 1
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Matula the intermediate strap portion is wider than the end strap portions in order to provide the benefit of distributing the retention force of the strap over a relatively large area by bifurcating the strap in view of Cotner.
Claim(s) 25 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula et al. (U.S. Pub. 2006/0231103) in view of Lubke et al. (U.S. Pub. 2006/0283461).
Regarding claim 25, Matula further teaches each of the side portions includes a side strap (applying the alternate reading from claim 24 above).
Matula fails to teach a rigidizer provided to each side strap to add rigidity to the side strap. 
Lubke teaches a patient interface (Fig. 1) comprising a headgear assembly including side straps (Fig. 1 #250; ¶¶0165-0167) each provided with an elongated rigidizer (Fig. 1 #244; ¶0166). Lubke teaches an attached rigidizer as providing the benefit of preventing flexing along a longitudinal axis of the strap, i.e. no undesired rotation, so that correct orientation is maintained for the patient interface during use (¶0166).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Matula each side strap to add rigidity to the side strap in order to provide the benefit of preventing flexing along a longitudinal axis of the strap, i.e. no undesired rotation, so that correct orientation is maintained for the patient interface during use in view of Lubke.
Regarding claim 27, Matula fails to teach each of the end strap portions is provided to an elongated rigidizer.
Lubke teaches a patient interface (Fig. 1) comprising a headgear assembly including end strap portions (Fig. 1 #250; ¶¶0165-0167) each provided to an elongated rigidizer (Fig. 1 #244; ¶0166). Lubke teaches an attached rigidizer as providing the benefit of preventing flexing along a longitudinal axis of the strap, i.e. no undesired rotation, so that correct orientation is maintained for the patient interface during use (¶0166).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Matula each of the end strap portions is provided to an elongated rigidizer in order to provide the benefit of preventing flexing along a longitudinal axis of the strap, i.e. no undesired rotation, so that correct orientation is maintained for the patient interface during use in view of Lubke.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 26, the claim remains allowed over the prior art for the same reasons as discussed in the preceding Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785